Citation Nr: 0204343	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-17 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to August 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left elbow disability.


FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied the 
veteran's application to reopen a claim for service 
connection for a left elbow disability. 

2.  Evidence received since the September 1995 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a left elbow disability, and 
the September 1995 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from March 1944 
to August 1944.

His service medical records indicate that at the time of his 
induction examination in March 1944 was noted to have a 
history of comminuted fracture of the left elbow with open 
reduction, and it was noted there was a permanent flexion of 
35 degrees.  While in service the veteran was seen with 
complaints of pain and stiffness in his left elbow, and was 
noted to have had a history of pain and stiffness in the left 
elbow for the previous 10 years as well as surgical removal 
of bone chips in the elbow in 1939.  Examination of the left 
elbow in May 1944 showed osteochondritis with superimposed 
degenerative change.  The veteran was hospitalized in May 
1944 and diagnosed with osteochondritis dessicans of the left 
elbow.  In June 1944, a board of medical survey found that 
the veteran's left elbow condition was present at the time of 
his induction and was not aggravated by service, and found 
him to be unfit for service.  Subsequent medical records show 
no change in the condition.  In August 1944, the veteran was 
discharged from service by reason of the preservice left 
elbow condition.

In August 1944, the veteran claimed service connection for a 
left elbow disability.

An August 1944 RO rating decision denied service connection 
for a left elbow disability (osteochondritis deformans).  

In August 1945 and later statements, the veteran said his 
left elbow disability preexisted service but was aggravated 
by boxing and exercises during service.  

A November 1945 doctor's statement noted the veteran had been 
treated at various times from September 1944 to July 1945 for 
a left elbow condition, and diagnosed included 
osteochondritis and osteoarthritis.  

At a December 1945 RO hearing, the veteran said that before 
service he injured his left elbow and had surgery for bone 
chips of the elbow.  He argued that the preservice condition 
was aggravated in service by boxing and exercises.

In a February 1946 decision, the Board denied service 
connection for a left elbow disability, finding that it 
preexisted service without aggravation therein.

In February 1968, the veteran applied to reopen the claim for 
service connection for a left elbow disability.  In 
additional statements, he again asserted that the condition 
existed before service but was aggravated by service.

A February 1968 medical statement noted traumatic arthritis 
of the left elbow, and the veteran gave a history of 
preservice surgery and a reinjury in service.  A May 1968 
medical statement noted treatment in 1967 and 1968 for left 
elbow traumatic arthritis, and the veteran alleged an injury 
during boxing in service, with problems since service.  A 
June 1968 medical statement noted that during the 1960s the 
veteran had been seen for various ailments, including in 1968 
when he was treated for polyarthritis of multiple joints 
including the elbows.

In September 1968, the Board again denied service connection 
for a left elbow disability, finding that the condition 
preexisted service without aggravation therein.  

An October 1968 medical statement noted the veteran had a 
history of a preservice left elbow operation and of treatment 
in service.  The diagnosis was osteochondritis dissecans of 
the left elbow.  

At a November 1968 RO hearing, the veteran claimed his 
preservice left elbow condition was aggravated by service 
activities including boxing.  His brother offered supporting 
testimony.

In November 1968, the RO denied service connection for a left 
elbow disability, and the veteran did not appeal.

Medical records from the 1970s show treatment for various 
ailments other than a left elbow problem.

In June 1975, due to various ailments, the RO granted the 
veteran a permanent and total disability rating for non-
service-connected pension purposes.

In December 1992, the veteran again applied to reopen his 
claim for service conneciton for a left elbow disabilty.  He 
asserted that service activities such as boxing and push-ups 
injured his left elbow.  He submitted a copy of a February 
1944 certificate which noted he was considered physically fit 
for service.  He also submitted a copy of an April 1944 
certificate indicating he won a service boxing contest.

A May 1993 statement of a chiropractor noted the veteran had 
been treated since 1979 for spinal problems and an old left 
elbow injury.

At a June 1993 RO hearing, the veteran recounted that in the 
1930s he injured his left elbow while boxing and required 
surgery.  He said the left elbow was reinjured in service by 
boxing and exercise.  He noted treatment in and after 
service.  He asserted the preservice left elbow disability 
was aggravated by service.

In September 1995, the Board denied the veteran's application 
to reopen the claim for service connection for a left elbow 
disability, finding that new and material evidence had not 
been submitted.  Evidence received since that Board decision 
is summarized below.

VA medical records from 1995 to 1998 show the veteran 
receiving treatment for a variety of conditions, including 
cardiovascular disease, diabetes, lung disease, multiple 
joint arthritis, etc.  Thes records also mention a history of 
preservice left elbow surgery.

In August 1998, the veteran submitted an application to 
reopen his claim for service connection for a left elbow 
condition.  He asserted the disorder preexisted service but 
was aggravated therein.

In August 1998, the veteran submitted a copy of a service 
discharge document.  This mentioned that he was discharged 
due to a medical survey, and that a left elbow scar was one 
of his identifying marks.

In February 1999, the RO denied the application to reopen the 
claim for service connection for a left elbow condition, 
finding that new and material evidence had not been 
submitted.

A July 1999 VA report of left elbow X-rays noted that there 
was moderate degenerative arthritis, as well as several 
fragments which possibly represented intraarticular loose 
bodies.  

In September 1999, the veteran filed his substantive appeal, 
asserting that his left elbow condition was aggravated during 
service by his boxing activities.  

On an October 1999 VA examination, concerning the veteran's 
non-service-connected pension and for determining any related 
housebound status or a need for aid and attendance, the 
diagnoses were dementia related to Alzheimer's disease, 
diabetes mellitus, and arteriosclerotic heart disease.  The 
examiner also noted that the veteran had pain and restriction 
of motion in his left shoulder.

In his recent written statements, and in testimony at a 
February 2001 RO hearing, the veteran again asserted that his 
preservice left elbow condition was aggravated by service.  
He noted he injured his left elbow while boxing before 
service and had a preservice operation on the joint, but that 
the condition then improved and he was found fit for service.  
He maintained the left elbow was reinjured while boxing in 
service.  He indicated that he had seen chiropractors several 
times following service, but had never had his elbow operated 
on after service.  His son testified that the veteran was on 
medication for pain in his neck.

The veteran failed to report for a Board hearing scheduled 
for October 2001.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to reopen his previously denied claim for 
service connection for a left elbow disability.  The veteran 
has not identified additional relevant records which might 
serve to reopen his claim.  A VA examination is not required 
until a previously denied claim has been reopened by new and 
material evidence.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A claim for service connection for a left elbow disability, 
or an application to reopen the claim, has been denied in a 
number of final RO and Board decisions, the last time in 
September 1995 when an application to reopen the claim was 
denied by the Board.  The September 1995 Board decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent change to the regulation has redefined 
new and material evidence; however, this change is not 
applicable to the veteran 's claim as it applies only to 
applications to reopen filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)). 

Evidence on file at the time of the September 1995 Board 
decision showed that before the veteran's 1944 active duty he 
injured his left elbow and had surgery; the condition was 
noted when the veteran entered service and during his service 
(the service department found the condition preexisted 
service without aggravation therein); the disorder was 
periodically treated after service; and the veteran 
maintained the preservice condition was aggravated by service 
activities including boxing and exercises.

Evidence submitted since the Board's September 1995 decision 
includes additional VA medical records from 1995 to 1999.  
These mostly pertain to conditions other than the left elbow, 
although there is a history of a preservice left elbow 
operation and current X-ray findings of degenerative 
arthritis of the left elbow.  These medical records contain 
no additional pertinent history or finding which was not 
already known at the time of the September 1995 Board 
decision.  The additional 1995-1999 medical records are thus 
redundant or cumulative evidence, and such is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).

Since the September 1995 Board decision, the veteran has also 
submitted a copy of a service separation document which notes 
a left elbow scar and discharge due to a medical survey.  
This is redundant or cumulative evidence, and such is not new 
evidence.  Id.  The veteran has also submitted additional 
recent written statements of his own, and testimony was 
received from him and his son at a 2001 RO hearing.  It was 
again asserted that the preservice left elbow condition was 
aggravated by service activities.  The repetitive assertions 
are not new evidence.  Id.  Moreover, as a layman, the 
veteran has no competence to give a medical opinion on 
causation, and his statements on such are not material 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the Board's September 1995 decision.  
Thus, the claim for service connection for a left elbow 
disability has not been reopened, and the September 1995 
Board decision remains final.  


ORDER

The application to reopen a claim for service connection for 
a left elbow disability is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

